Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142324(60)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  LEE M. KHAN, a/k/a LEE M. KAHAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 142324
                                                                    COA: 293991
                                                                    Genesee CC: 08-089357-CZ
  CITY OF FLINT,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 29, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        MARILYN KELLY and HATHAWAY, JJ., would grant reconsideration.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2012                    _________________________________________
         d0118                                                                 Clerk